Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 17 line 1, after “A” insert ---non-transitory---
In claim 18 line 1, after “The” insert ---non-transitory---
In claim 19 line 1, after “The” insert ---non-transitory---
In claim 20 line 1, after “The” insert ---non-transitory---
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The most relevant prior art of the video game ‘PACER’ for PS4, XBOX ONE, and PC, the relevance of which is discussed on pp. 2-7 of the Office Action issued 02/15/2022, neither anticipates nor renders obvious the following limitations when interpreted in the context of the corresponding claim:
Re claims 1, 9, 17, “wherein the time-adjustable video game map comprises a total space available to the plurality of players during the gaming instance of racing gameplay, and wherein the time-adjustable video game map shrinks to a smaller size at least once during the gaming instance of racing gameplay, enable any of the plurality of players to challenge one or more other of the plurality of players to one-on-one elimination races, wherein a loser of each one-on-one elimination race is eliminated from the gaming instance of racing gameplay”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715